Citation Nr: 1206699	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-16 137	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to an initial compensable rating for hemorrhoids.

2.  Entitlement to a rating higher than 10 percent for mechanical low back pain.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from August 1989 to August 1997.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2004 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since the Veteran resides in Alabama, the RO in Montgomery, Alabama, has jurisdiction, and that office certified her appeal to the Board.

As support for her claims, the Veteran testified at a videoconference hearing in August 2011 before the undersigned Veterans Law Judge of the Board.

Following the hearing, the Board held the record open an additional 30 days to allow the Veteran time to obtain and submit supporting evidence, in particular, medical records from her private physician since she had indicated in her hearing testimony that her doctor had treated her on an emergent basis and had prescribed bed rest for her low back disability.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  Here, the Veteran indicated during her hearing that she could and would obtain this additional evidence in question within the 30 days mentioned, so by September 2, 2011, (since the hearing was on August 2, 2011).  On September 29, 2011, the Board received additional medical evidence.  This evidence was accompanied by a waiver of RO jurisdiction of such evidence.  Thus, the Board will consider the newly received evidence.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not large or thrombotic or irreducible with excessive redundant tissue evidencing frequent recurrences more than mild or moderate in severity.  Nor is there persistent bleeding with secondary anemia or fissures. 

2.  The Veteran has pain and painful motion on account of her low back disability, and when considering this pain, including especially on prolonged repetitive use or motion of her low back, the forward flexion of the thoracolumbar segment of her spine is 30 degrees or less.  She does not have ankylosis of this entire segment of her spine, however, and, although she has degenerative disc disease (DDD), so intervertebral disc syndrome (IVDS), which as likely as not may be associated with her mechanical low back pain (so service-connected disability), she has not had incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

3.  There is, however, as a consequence of this degenerative disc disease, associated L5-S1 radiculopathy of her right lower extremity causing what amounts to mild incomplete paralysis of the affected nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2011).


2.   The criteria are met, however, for a higher 40 percent rating for the low back disability, which, when resolving all reasonable doubt in her favor, not only includes mechanical low back pain but also DDD, i.e., IVDS.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes (DCs) 5003, 5010, 5237, 5242, 5243 (2011).

3.  And as a consequence of this degenerative disc disease, the criteria also are met for a separate 10 percent rating for the associated neurological manifestations (radiculopathy) affecting the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, DCs 5243, 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a November 2003 letter was sent prior to initially adjudicating the claims in the June 2004 decision at issue in this appeal, so in the preferred sequence.  The letter did not inform the Veteran of how disability ratings and effective dates are assigned and the type evidence impacting these determinations, but only because the RO sent that letter before the Dingess decision was issued, so could not reasonably have been expected to address the holdings in this decision.  The letter nonetheless discussed the type of evidence and information she needed to substantiate her claims, including indicating the evidence VA still needed from her and apprising her of where and when she should submit this evidence, as well as of how she could contact the RO in the event she had questions or concerns.

Also keep in mind that her claim for hemorrhoids (blood in her stool) at the time was for service connection, and the RO since has granted this underlying claim in the June 2004 decision at issue.  Her appeal concerns her disagreement with the initial disability rating assigned for her hemorrhoids.  But when, as here, the underlying claim for service connection has been granted, there is no requirement to provide additional VCAA notice concerning a "downstream" element of the claim, so including regarding this disability rating element, because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Rather, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And she was provided this required SOC in March 2006 citing the applicable statutes and regulations and discussing the reasons and bases for not assigning a higher (i.e., compensable) initial rating for this disability.  Indeed, she also since has been provided a SSOC concerning this claim in April 2011.

Importantly, there is no allegation or evidence that any content or timing error will affect the essential fairness of the adjudication of the claims.  And to reiterate, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice defect in timing or content and, more importantly, that this defect is unduly prejudicial, meaning outcome determinative of her claims.  See Shinseki, 129 S. Ct. 1696.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as private  and VA evaluation and treatment records - including the reports of her VA compensation examinations.  The reports of these examinations, and the other evidence on file, contain the findings needed to properly adjudicate her claims, including insofar as assessing the severity of her disabilities at issue and their impact on her employability.  The reports also contain an opinion, including as recently as April 2011, regarding whether the degenerative changes and disease in her low back are related to or part and parcel of her service-connected mechanical low back pain.  So additional examinations and opinions concerning this and the other issues required to decide her claims are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  The mere passage of time does not necessitate additional examination, especially when, as here, the RO obtained medical comment so very recently.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, except that which the Veteran cited during her recent August 2011 hearing (but which she did not subsequently submit as promised within the 30 days specified) the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.


Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes, Regulations and Precedent Cases Governing Claims for Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.


If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

III.  Entitlement to an Initial Compensable Rating for Hemorrhoids

According to DC 7336, a 0 percent (noncompensable) rating is warranted for mild or moderate hemorrhoids.  A higher 10 percent rating requires large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue and evidencing frequent recurrences.  An even higher 20 percent rating requires persistent bleeding and secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336.

Applying these criteria to the facts of this case, the Board finds no basis to grant a compensable disability rating for the Veteran's hemorrhoids at any time since the awarding of service connection for this condition.  The medical records for consideration are her VA outpatient and examination records, none of which shows her hemorrhoids meet the requirements for a compensable disability rating under DC 7336.  None of these records indicates her hemorrhoids are large or thrombotic, let alone irreducible with evidence of frequent recurrences, so they do not warrant a higher 10 percent rating under DC 7336. 

During an examination in April 2004, she recounted her relevant medical history and her then current symptoms, which she said included persistent bleeding.  She added the bleeding was so bad that anemia was diagnosed.  She since has indicated during her August 2011 videoconference hearing, however, that she really only had anemia once, and that her OBGYN prescribed iron pills for treatment of it, and that it resultantly resolved.  During the objective clinical portion of that April 2004 examination, there was just a very small external hemorrhoid.  There was no fissure and she had normal sphincter tone.

During a more recent November 2008 VA examination, she still had good sphincter tone, and there were no internal hemorrhoids or external tags.

During an even more recent VA examination in December 2010, there again was no evidence of hemorrhoids.

The Veteran's description and account of the severity of her hemorrhoids therefore is not substantiated by the medical evidence in the file.  She testified during her recent August 2011 videoconference hearing that she treats her hemorrhoids with a stool softener, also by increasing the fiber in her diet, and by avoiding spicy foods.  She also said she has internal hemorrhoids, intermittent rectal bleeding, and itching, but the objective findings in the evidence discussed do not bear this out.  And while it is not absolutely required that she have medical evidence supporting her claim, the fact that she does not is significant, albeit not the only or sole factor, in determining whether a higher rating is warranted, especially since the applicable DC requires characterization and description of her hemorrhoids, including in terms of whether they are irreducible with excessive redundant tissue and or with fissures, etc., which are not readily amenable to mere lay determination.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires VA, for increased-rating claims, to notify the claimant that to substantiate such a claim he or she should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his or her employment (emphasis added)); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").


Since the Veteran's hemorrhoids have never been more than 0-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  And as the preponderance of the evidence is against her claim for an initial compensable rating for this disability, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

IV.  Entitlement to a Rating Higher than 10 percent for the Low Back Disability, Including Determining Whether a Separate Rating is Warranted for Associated Neurological Manifestations

The Veteran was originally awarded service connection for this disability in a September 1997 RO decision, and she did not appeal the 10 percent rating initially assigned, which has remained in effect ever since.

In November 2003 she filed this claim at issue for an increased rating, which, as mentioned, the RO denied in June 2004, and this appeal ensued.

To date her disability has been characterized as simply mechanical low back pain and accordingly rated under 38 C.F.R. § 4.71a, DC 5237, as what amounts to a lumbosacral strain.  See also 38 C.F.R. § 4.20, regarding analogous ratings.  But her representative argued during the recent August 2011 videoconference hearing that the disability also includes DDD, so the IVDS contemplated by DC 5243.

Evidence in the file confirms there has been a diagnosis of multi-level degenerative changes of the low back with mild right L5-S1 radiculopathy.  So in developing the claim, the RO requested a medical opinion to try and determine whether these multi-level degenerative changes of the low back with mild right L5-S1 radiculopathy are related to the service connected disability, i.e., the mechanical low back pain.  The designated VA nurse practitioner wrote the report of her findings in an April 2011 addendum to a December 2010 physical examination.  She indicated that she had reviewed the Veteran's medical history.  In response to this question of whether the degenerative changes of the lumbar spine are related to the service-connected mechanical low back pain, she indicated this question could not be answered without resorting to speculation.  She explained that, while it was clear that the Veteran had mechanical back pain during service, his STRs do not indicate whether it was multi-level.  She added that there was no specific injury that was reported and there were no radiological studies conducted during service.  According to the medical literature there are many possible contributors for osteoarthritis including wear and tear, excess body weight, injury, overuse, inactivity, and heredity.  As such, she could not resolve this issue without resorting to speculation.  Degenerative arthritis of the spine, incidentally, is rated under DC 5242 (see also DC 5003).

Statements like this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service or, here, an already service-connected disability.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases since have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service or, here, is related to or part and parcel of a service-connected disability.

An even more recent precedent case also admonished the Board for relying on medical opinions that similarly were unable to establish this required linkage, without resorting to mere speculation, as cause for denying a Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In this particular case at hand, the VA compensation examiner indicated there are several possibilities for the degenerative changes in the Veteran's low back and that the available information simply did not allow her to provide the requested definitive medical nexus opinion.  And she explained why such an opinion is not possible or feasible under the circumstances presented.  So it is unlikely this VA compensation examiner would be able to provide a more definitive medical opinion even if given the additional opportunity to consider other evidence or information, etc., and provide supplemental comment.  But if VA cannot differentiate the extent of symptoms that are attributable to the service-connected disability - which, here, is the mechanical low back pain, from those that are not (referring to the multi-level degenerative changes of the low back with mild right L5-S1 radiculopathy), then VA for all intents and purposes must presume that all of the symptoms at issue are at least partially attributable to service-related causes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board, in effect, is required to resolve this doubt in her favor concerning this in accordance with 38 C.F.R. §§ 3.102 and 4.3.

Under VA's Rating Schedule, degenerative joint disease (DJD, i.e., arthritis), if due to trauma and substantiated by X-ray findings, is rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5010.

DC 5003, in turn, provides that degenerative arthritis (hypertrophic or osteoarthritis) will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.

DCs 5235-5242, the General Rating Formula for Diseases and Injuries of the Spine, dictate what rating will be assigned for limitation of motion of the low back, i.e., the thoracolumbar (thoracic and lumbar) segment of the spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

Note (1) in these DCs indicates to evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.

Note (2) in these DCs (see also 38 C.F.R. § 4.71a, Plate V) indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The DDD component of the Veteran's low back disability, i.e., the IVDS, is evaluated (preoperatively or postoperatively) under DC 5243 either based on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Whereas a higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.

Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

The range of motion of the Veteran's lumbar spine on normal use has varied from 30 to 60 degrees.  Her lumbar flexion was limited to 60 degrees during her VA examination in April 2004.  But during her VA examination in November 2008, she was only able to flex to 30 degrees.  During her VA compensation examination in December 2010, her forward flexion was to 50 degrees, so within these two extremes.  But the VA examiner confirmed the Veteran had additional limitation of motion on repetitive testing.  A private August 2011 private examination report shows that she was able to flex her lumbar spine 10 degrees, extend 5 degrees, and lateral bending was about 10 degrees in each direction.  So taking this into consideration, the Board finds that she has sufficient limitation of motion, namely, at least sometimes to 30 degrees or less, to warrant a higher 40 percent rating under DCs 5235-5242.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; and Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by a claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.


Since, however, she still has a quantifiable measure of forward flexion, the thoracolumbar segment of her spine is not ankylosed.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  It is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Therefore, inasmuch as she still has quantifiable range of motion, her thoracolumbar spine definitionally is not ankylosed.  Consequently, there is not the required unfavorable ankylosis of this entire segment to warrant assigning a higher 50 percent rating under DCs 5235-5242, even when considering the effects of her pain on her range of motion.  See again DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and 38 C.F.R. §§ 4.40, 4.45 and 4.59.

But because of the DDD, i.e., IVDS, there also is a neurological component to her low back disability.  During her November 2008 VA examination, she said that she had at least 2 episodes a month of being confined to her bed, which lasted up to 3 days.  She also more recently testified during her August 2011 videoconference hearing to receiving about 2 shots each month of anti-inflammatories, and that her doctor prescribes about 2-3 days of bed rest at a time every other week.  She mentioned, as well, resultantly having a lot of absenteeism from her job at Maxwell Air Force Base, and that she often uses a chair and foot rest at her job to try and alleviate her symptoms.  Unfortunately, however, she did not submit any such records from her private physician following her hearing, within the 30 days she was allotted to do this, or even since.  So it has not been confirmed that bed rest has been prescribed by her doctor.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (indicating a Veteran's account of what a doctor purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim).  By definition, then, she has not had an incapacitating episode, much less of the required frequency and duration in the past 12 months to warrant assigning a rating higher than 40 percent alternatively under DC 5243.

The December 2010 VA examiner, however, observed mild radicular symptoms involving the Veteran's right lower extremity.  And the Board has accepted that these radicular symptoms affecting this extremity are attributable to the low back disability.  Therefore, the Veteran is entitled to additional compensation, i.e., a separate rating, for this additional disability since it represents neurological manifestations of her low back disability.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

According to 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, moderately severe, or severe, or complete paralysis of the peripheral nerves.  The Schedule of Ratings does not define these terms; rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

During the December 2010 VA examination, the examiner observed there was relatively mild right L5-S1 lumbar radiculopathy.  Potentially relevant DCs to rate neurologic disability in the lower extremities are located at 38 C.F.R. § 4.124a.  These codes include DC 8520 for the sciatic nerve.

According to DC 8520 for the sciatic nerve, mild incomplete paralysis of this nerve warrants a 10 percent rating, moderate incomplete paralysis a 20 percent rating, and moderately severe incomplete paralysis a 40 percent rating.

During her December 2010 VA compensation examination, the Veteran reported her medical history and symptoms.  She indicated that she had had an increase in severe pain.  She also indicated that she had flare ups every 2-3 weeks, which lasted 1-2 weeks.  She claimed that, during these flare ups, she would lose 70-90 percent of motion.  She reported symptoms that included stiffness, weakness, and spasm of the low back.  She described her radiating pain to the right lower extremity as sharp.  On objective physical examination, her knee and ankle jerks were 2+ (normal).  Her plantar flexion was normal, as well, and there was no decreased sensitivity to pinprick or light touch.  There also was no evidence of dysesthesias (abnormal sensation).  But a positive Lasegue's sign was noted on the right.  The VA examiner resultantly confirmed there is this associated neurological impairment affecting the right lower extremity, though not also the left.

At the August 2011 private examination she had increased tenderness in her lower back on forward flexion, on extension, and on lateral bending to the right.  Straight leg raising was negative on the left, but positive on the right at about 45 degrees.  There was a positive rock and tilt test.  Deep tendon reflexes were all 3+.  There was some weakness in the right great toe flexor or the flexor hallucis longus.  She had a 4/5 weakness in the dorsiflexors of the right foot.  Her dorsalis pedis and posterior tibial pulses were 3+ bilaterally.  There was decreased sensation over the lateral aspect of the right leg and foot.  She had good skin color and tone.  There was no weakness in the left lower limb.

In light of this diagnostic evidence of mild radiculopathy of the Veteran's right lower extremity and taking into account her reported history of numbness, pain and weakness in this extremity, the Board finds that her right lower extremity radiculopathy is most commensurate with mild incomplete paralysis of the involved nerve, which permits the assignment of a separate 10 percent rating for this level of impairment.  38 C.F.R. §§ 4.3, 4.7.  And as there are no organic changes reported such as muscle weakness, muscular atrophy or trophic changes, a higher evaluation is not warranted. 

V.  Extra-Schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, it cannot be said the Veteran's disabilities are not contemplated by the Rating Schedule, particularly since the Board is increasing the rating for her low back disability on account of her limitation of motion (flexion restriction) and, aside from this, granting a separate rating to compensate her for the associated radiculopathy affecting her right lower extremity.  Moreover, her hemorrhoids are considered noncompensable as there is little objective evidence of resultant disability, despite her claims to the contrary.  It also does not appear that she ever has been hospitalized for evaluation and/or treatment of either disability, let alone on a frequent or recurrent basis.  And while she reported in November 2008 during her VA examination that she had had to use at least 3 sick days during the previous year on account of her back disability, and claimed to have even more absenteeism when testifying during her more recent August 2011 videoconference hearing, she has not offered any supporting evidence other than her unsubstantiated allegations suggesting that her disabilities have markedly interfered with her employment, meaning above and beyond that contemplated by the schedular ratings for her disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability, and that this is especially true when the Veteran has what is considered a rating in the higher end of the rating spectrum.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).


ORDER

The claim for an initial compensable rating for the hemorrhoids is denied.

However, a higher 40 percent rating is granted for the low back disability, subject to the statutes and regulations governing the payment of VA compensation.

A separate 10 percent rating also is granted for the associated radiculopathy affecting the right lower extremity, also subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


